                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                           CR-90-17-GF-BMM
                                                     CR-90-24-BLG-BMM
                 Plaintiff,

       vs.
                                                            ORDER
 ELWOOD G. HALL,

                 Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 6, 2019. (Docs. 126 and 54.)

Wolverine filed objections on August 15, 2019. (Doc. 127 and 55.) The Court

reviews de novo findings and recommendations to which a party objects. 28 U.S.C.

§ 636(b)(1).

      Judge Johnston conducted a revocation hearing on August 6, 2019. (Docs.

122 and 50.) The United States accused Mr. Hall of violating his conditions of

supervised release by (1) using methamphetamine on two separate occasions; (2)

by consuming alcohol; (3) by failing to report for substance abuse testing; (4) by

failing to report for substance abuse treatment; and (5) by failing to notify his

probation officer of a change in residence. (Docs. 126 and 54.) Hall admitted
allegations 1, 2, 3 and 4, but denied allegation 5. (Docs. 126 and 54 at 3.) The

United States did not attempt to prove that Hall had committed another crime.

(Docs. 126 and 54 at 3.)

       Hall now opposes Judge Johnston’s Findings and Recommendations,

objecting to the recommended sentence of 6 months, objecting to the

recommended term of supervised release of 30 months and requesting to allocute

before the undersigned. (Doc. 127 and 55.)

      The Court conducted a revocation hearing on September 3, 2019. (Docs. 129

and 56.) The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees

with Judge Johnston’s Findings and Recommendations. Hall’s violations of his

conditions represent a serious breach of the Court’s trust. These violation prove

serious and warrant revocation of Hall’s supervised release. Judge Johnston has

recommended that the Court revoke Hall’s supervised release and commit Hall to

the custody of the Bureau of Prisons for six months. (Docs. 126 and 54 at 4.) Judge

Johnston further has recommended that 30 months of supervised release follow his

custody period. (Docs. 126 and 54 at 4.) The sentence recommended by Judge

Johnston is sufficient, but not greater than necessary.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Docs. 126 and 54) are ADOPTED IN FULL.
      IT IS FURTHER ORDERED that Defendant ELWOOD GENE HALL be

sentenced to custody for six months, followed by 30 months supervised release.

      DATED this 3rd day of September, 2019.
